         Case: 1:20-cv-02876 Document #: 54 Filed: 07/16/20 Page 1 of 3 PageID #:2432




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


ABC Corporation,

                                   Plaintiff,              Case No.: 1:20-cv-02876

v.                                                         Judge: Robert M. Dow, Jr.

The Partnerships and Unincorporated
Associations Identified on Schedule "A"

                                   Defendants.

                       UNOPPOSED MOTION FOR EXTENSION OF TIME

            Defendants, EverSmart 3C Tech Store and Professional 3C Elec Store, pursuant to FED.

R. CIV. P. 6(b)(1), respectfully move, with consent from Plaintiff, for an extension of time up to

and including Aug 15, 2020 to respond to the Plaintiff’s complaint [D.E. 1], and in support

states: 1

    1.      Defendants are entities domiciled in the People’s Republic of China.

    2.      Defendants have recently retained the undersigned counsel.

    3.      The undersigned has not had time and opportunity to adequately investigate the claims

and allegations raised against the Defendant, including intricate issues under the Lanham Act, as

well as potentially case-dispositive issues such as lack personal jurisdiction, and improper service

of process.

    4.      To adequately conduct a defense, it is also likely that all relevant documents will need to

be translated from English to Chinese and vice versa, which requires additional time.



1
  Defendant does not hereby waive, but rather, expressly reserves the right to assert all defenses
available to her in accordance with Fed. R. Civ. P. 12(b), including, inter alia, lack of personal
jurisdiction, improper venue, and insufficient service of process.
       Case: 1:20-cv-02876 Document #: 54 Filed: 07/16/20 Page 2 of 3 PageID #:2433




  5.      Tom J Juettner, counsel for the Plaintiff, has indicated that the Plaintiff has consented to

this extension request. “Our cases articulate a policy of favoring trial on the merits over default

judgment.” Cracco v. Vitran Exp., Inc., 559 F.3d 625, 631 (7th Cir. 2009) (affirming, inter alia,

this Court’s decision to vacate an order of default). Otherwise, they “would not comport with the

‘just, speedy, and inexpensive determination of every action and proceeding.’” Grady v. Ocwen

Loan Servicing, LLC, 11-CV-1531, 2014 WL 231952, at *4 (N.D. Ill. Jan. 21, 2014) (citing

Snyder v. Barry Realty, Inc., 60 Fed. Appx. 613, 614 (7th Cir. 2003) (noting that “the law prefers

that cases be resolved on their merits”)) (quoting in part FED. R. CIV. P. 1).

  6.      For the above reasons, with Plaintiff’s consent, Defendants respectfully request an

extension of time up to and including Aug 15, 2020 to respond to the Plaintiff’s complaint.




                                                           Respectfully Submitted:


  Date: 07/16/2020                                         /s/ TAO LIU

                                                           Tao Liu, Esq.
                                                           Wei Yang, Esq.
                                                           He Cheng, Esq.


                                                           Whitewood Law PLLC
                                                           57 West 57th Street
                                                           3rd and 4th Floors
                                                           New York, NY, 10019
                                                           Attorneys for Defendants
    Case: 1:20-cv-02876 Document #: 54 Filed: 07/16/20 Page 3 of 3 PageID #:2434




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this July 16, 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, and service was perfected on all counsel of record

and interested parties through this system, which will deliver a true and correct copy of the

foregoing documents via CM/ECF..




 Date: 07/16/2020                                      /s/ TAO LIU

                                                       Tao Liu, Esq.
                                                       Wei Yang, Esq.
                                                       He Cheng, Esq.


                                                       Whitewood Law PLLC
                                                       57 West 57th Street
                                                       3rd and 4th Floors
                                                       New York, NY, 10019
                                                       Attorneys for Defendants
